Citation Nr: 0914868	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as a result of exposure to 
herbicides.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served from May 1966 to May 1968, including 
combat service in the Republic of Vietnam, and his 
decorations included the Combat Infantry Badge.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision letter of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.

In September 2008, the appellant and her son testified via 
videoconference before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  Service connection was not in effect for any disease or 
disability during the Veteran's lifetime.

2.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to 
herbicides, such as Agent Orange.

3.  The Veteran's death certificate indicates that he died of 
cancer of the pancreas and liver. 

4.  The cancer of the pancreas and liver that caused the 
Veteran's death first manifested many years after service and 
is not related to any disease or injury in service, including 
his exposure to herbicides, such as Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 1310, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the RO sent to the appellant a VCAA notice 
letter dated in October 2007 that addressed the notice 
elements noted by the United States Court of Appeals for 
Veterans Claims (Court) in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, as the Veteran was not 
service-connected for any disease or disability during his 
lifetime, the October 2007 letter was silent as to the Hupp 
requirement regarding same.  The Board acknowledges that the 
RO's letter was issued after the initial August 2006 rating 
decision letter.  However, the Board finds that any defect 
with respect to the content and timing of the notice 
requirement is harmless error.  The Board notes that the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice 
does not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the appellant was 
not prejudiced by the post-decision notice because she was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.

The Board further finds that the initial notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the evidence and information 
required to substantiate a DIC claim and specifically argued, 
at the time of her September 2008 hearing before the Board, 
that complications of the Veteran's exposure to herbicides 
during his service in Vietnam ultimately caused his death.  
Thus, she has demonstrated actual knowledge and therefore 
proceeding with the appeals presently does not therefore 
inure to the appellant's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

For the foregoing reasons, the Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and satisfied the 
duty prior to the final adjudication in the April 2008 
Supplemental Statement of the Case.

As to VA's duty to assist, the Board notes that pertinent 
records from relevant sources identified by the appellant, 
and for which she authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder the Veteran's service treatment records and 
post-service treatment records.

The Board acknowledges that the appellant has not been 
provided with a VA medical opinion.  In this case, however, 
there is no objective medical evidence that indicates any 
association between herbicide exposure in Vietnam and the 
Veteran's cause of death, identified as cancer of the 
pancreas and liver.  Contentions by the appellant are an 
insufficient basis for a medical opinion to be obtained 
because cancer of the pancreas and liver is not the type of 
condition that is capable of lay observation and instead 
requires medical training.  See 38 C.F.R. § 3.159(a)(1) 
(2008).  Thus, under the circumstances, there is no basis for 
obtaining a VA medical opinion for the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.

Furthermore, the appellant has not identified, and the record 
does not otherwise indicate, that any additional available 
evidence that is necessary for a fair adjudication of the 
claim has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

When a veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within one year following the 
veteran's separation from active military service.  The 
Veteran's cancer of the pancreas and liver, however, is not a 
disability for which service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

A veteran may be entitled to a presumption of service 
connection if he or she is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide agents 
and meets certain other requirements.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  Specifically, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  A veteran who served in the Republic of Vietnam 
shall be presumed to have been exposed to herbicide.  38 
U.S.C.A. § 1116.  In this case, the Veteran's service 
personnel records indicate that he served in the Republic of 
Vietnam during active service and is therefore presumed to 
have been exposed to herbicides.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R.      § 3.309(e) (2008), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
The Veteran's cancer of the pancreas and liver, however, is 
not among these diseases or disorders.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  The availability of 
presumptive service connection for a disability based on 
exposure to herbicides, however, does not preclude an 
appellant from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Veteran died on August [redacted], 1996.  The Veteran's death 
certificate lists his cause of death as cancer of the 
pancreas and liver.  No other principal or contributory cause 
of death is specified.  At the time of his death, the Veteran 
was not service-connected for cancer of the pancreas and 
liver, or for any other disabilities.

The record before the Board contains the Veteran's service 
treatment records and post-service private treatment records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, to include as a result of 
exposure to herbicides.

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment as to the pancreas or 
liver.  Report of Medical Examination, dated in April 1968 
and conducted for the purpose of separation from service, 
indicates that clinical evaluation was silent for any 
abnormality of the pancreas or liver.  Report of Medical 
History, dated at that time and completed by the Veteran, 
indicates no history of conditions involving the pancreas or 
liver. 

The first evidence of record showing complaints, diagnoses, 
or treatment as to the pancreas or liver is dated in October 
1995.  At that time, the Veteran sought private treatment 
with complaints of abdominal and back pain.  Testing 
completed in November 1995 revealed pancreatic cancer with 
liver metastasis.  The Veteran succumbed to the disease 
roughly 10 months after his initial diagnosis.  
Significantly, none of the medical providers who treated the 
Veteran for his cancer of the pancreas and liver indicated 
that it was in any way related to his period of military 
service, including exposure to herbicides.

Post-service private treatment records are negative for any 
diagnosis of cancer of the pancreas and liver, or related 
symptomatology within one year of separation from active 
duty.  Specifically, the post-service private treatment 
records show that his cancer of the pancreas and liver was 
not diagnosed until approximately 27 years after he left 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

In addition, although the Veteran served in the Republic of 
Vietnam while on active duty, presumptive service connection 
is not available under 38 C.F.R. § 3.309(e) for this disease.  
In this regard, the Board notes that the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Thus, in the absence of any medical evidence linking 
pancreatic or liver cancer to service, service connection is 
not otherwise warranted for these claimed disabilities.  
Stefl.

The Board has considered the appellant's assertions that the 
Veteran's cancer of the pancreas and liver that resulted in 
his death was caused by his exposure to herbicides during 
service.  As noted above, the record establishes that the 
Veteran was exposed to herbicides while serving in Vietnam.  
However, the only evidence that links the Veteran's cause of 
death to that herbicide exposure is the appellant's firm 
belief that it is so.  Although the Board does not question 
the sincerity of her belief, as a lay person, she cannot 
provide the competent medical evidence necessary to establish 
a connection between the Veteran's death and his exposure to 
herbicides during service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge); see also 
38 C.F.R. § 3.159(a)(1) (competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In sum, the evidence shows that the Veteran's fatal cancer of 
the pancreas and liver, the only disease listed as the cause 
of the Veteran's death, developed many years after service 
and was not caused by any incident of service, including 
exposure to herbicides.  There is no competent medical 
evidence that relates the Veteran's cause of death to his 
service.  Thus, there is no basis for service connection for 
the cause of the Veteran's death.  As the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death, 
to include as a result of exposure to herbicides, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In denying her claim, the Board is sympathetic to the 
appellant's claim, and does not wish in any way to diminish 
the Veteran's heroic and decorated Vietnam War combat 
service.  Although it is sympathetic to the appellant's 
claim, the Board is without authority to grant the claims on 
an equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Service connection for the cause of the Veteran's death, to 
include as a result of exposure to herbicides, is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


